Field, C. J.
The exceptions recite that “ the jury viewed the premises, and the parties introduced the testimony of expert witnesses upon the value of the land taken and the effect of such taking upon the remaining land.” The petitioners also offered, as a witness to the value of the land, John A. Macomber, who was examined and cross-examined in regard to his qualifications as a witness upon the value of the petitioners’ land. The presiding justice ruled that he was not shown to be qualified as an expert to express any opinion as to the value of the land taken, and the petitioners excepted to the ruling.
Whether a person should be admitted as such a witness de*375pends largely upon the opinion of the presiding justice as to his qualifications upon the evidence. Phillips v. Marblehead, 148 Mass. 326. Amory v. Melrose, 162 Mass. 556. Teele v. Boston, 165 Mass. 88.
Upon the evidence stated in the exceptions, we do not think that the ruling of the presiding justice should be reversed.
Exceptions overruled.